Citation Nr: 1641854	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  13-21 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from January 1943 to February 1946, and from March 1949 to April 1952.  The Veteran died in July 2008.  The Appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  The Veteran's amended certificate of death lists the immediate cause of death as carcinoma of the bladder.

2.  At the time of his death, service connection was in effect for degenerative disc and joint disease of the lumbosacral spine, bilateral hearing loss, tinnitus, left ulna nerve neuritis, and urethritis.
 
3.  The probative evidence of record does not show that the listed cause of the Veteran's death, carcinoma of the bladder, was related to his active military service.

4.  The probative evidence of record does not show that the Veteran's service-connected disabilities caused or contributed substantially and materially to his death.




CONCLUSION OF LAW

A disability incurred in or aggravated by service or presumed to have been incurred in service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1131, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran died in July 2008.  The Veteran's amended certificate of death lists the immediate cause of death as carcinoma of the bladder.  There were no other contributory causes of death noted on the death certificate.  At the time of his death, service connection was in effect for degenerative disc and joint disease of the lumbosacral spine, bilateral hearing loss, tinnitus, left ulna nerve neuritis, and urethritis.

The Appellant filed an application for Dependency and Indemnity Compensation benefits in August 2008, claiming that the Veteran's deteriorating back condition prevented mobility, which contributed to his declining health and eventually caused the Veteran's death.  

When a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay dependency and indemnity compensation to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310.  In a 

claim where service connection was not established for the fatal disability prior to the death of the Veteran, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  38 C.F.R. § 3.312.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic disorders, such as malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

There is no factual basis in the record that the fatal disease listed on the Veteran's death certificate, carcinoma of the bladder, was incurred during service.  Service treatment records show the Veteran was treated for urethritis, for which service-connection was established during his lifetime, and an incident of low grade prostatitis.  However, bladder cancer was not diagnosed until 2004, some 52 years after his discharge from service in April 1952.  Clearly, there was the passage of many years between discharge from active service and medical documentation of bladder cancer.  These factors tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Moreover, in this case, the record does not include any probative medical evidence or opinion showing a causal relationship between the Veteran's bladder cancer and his active military service or a service-connected disability, including the service-connected urethritis.  In fact, a VA examiner opined in January 2007 that the Veteran's bladder cancer was not the result of his urethritis in service.  In January 2016, a VA examiner opined bladder cancer was much "less likely than not" 

proximately due to or the result of the Veteran's service-connected disabilities.  The examiner reasoned that none of the Veteran's service-connected disabilities, including urethritis were recognized by scientific evidence as risk factors for bladder cancer.  The examiner indicated that the Veteran had two known risk factors for developing bladder cancer, being a male and older than 55, when he first developed bladder cancer, which were obviously not related to active duty.  The examiner additionally noted that even non-gonococcal prostatitis for which the Veteran was treated while on active duty was not recognized as a risk factor for bladder cancer.  

Based on the foregoing discussion, there is no basis upon which to conclude that the Veteran's listed causes of death, carcinoma of the bladder, was incurred in or aggravated during military service, including on any presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309. 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The record does not include any probative medical evidence or opinion that the Veteran's service-connected disabilities contributed substantially or materially to the Veteran's death; that they combined to cause death; or that they aided or lent 

assistance to the production of death.  The Appellant has not submitted any medical opinion other than her assertions that the Veteran's deteriorating back condition prevented mobility, which contributed to his declining health and eventually caused his death.  As noted above, medical evidence is required to establish a causal connection between a disability of service origin and the Veteran's death.  See Van Slack, 5 Vet. App at 502.  Due to the lack thereof, the Appellant's claim must be denied on a direct basis as there is no evidence that a service related disease or injury caused the Veteran's death.  

The Appellant's statements that the Veteran's deteriorating back condition prevented mobility, which contributed to his declining health and eventually caused his death, are not competent evidence.  Evidence of the etiology of the cause of the Veteran's death requires medical diagnosis based on diagnostic testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Appellant's statements are competent evidence as to observable symptomatology.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, the statements that the Veteran's death was caused by or aggravated by a disability incurred during service draw medical conclusions, which the Appellant and her representative are not qualified to make. Although lay statements are competent evidence to provide opinions on some medical issues, the etiology of the Veteran's cause of death falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim for entitlement to service 

connection for the cause of the Veteran's death, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


